 1

 2

 3

 4

 5

 6

 7
                          UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9

10   MARTHA BARAJAS DE TEJEDA,                            Case No. 1:18-cv-01699-SAB

11                   Plaintiff,                           ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME TO FILE
12           v.                                           CONFIDENTIAL LETTER BRIEF

13   COMMISSIONER OF SOCIAL SECURITY,                     (ECF No. 14)

14                   Defendant.

15

16          On July 11, 2019, the parties filed a stipulation extending the time for Plaintiff to serve a

17 confidential letter brief by thirty-one days. (ECF No. 14.)

18          Pursuant to the stipulation, IT IS HEREBY ORDERED that:

19          1.      Defendant’s confidential letter brief shall be served on or before August 11, 2019;

20          2.      If the parties do not agree to a remand, Plaintiff’s opening brief shall be filed on

21                  or before September 11, 2019;

22          3.      Defendant’s responsive brief shall be filed on or before October 11, 2019; and

23          4.      Plaintiff’s reply, if any, shall be filed on or before October 26, 2019.

24
     IT IS SO ORDERED.
25

26 Dated:        July 11, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
27

28


                                                      1
